Citation Nr: 9922439	
Decision Date: 08/10/99    Archive Date: 08/24/99

DOCKET NO.  93-17 227	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Elizabeth Gallagher, Associate Counsel


REMAND

The veteran served on active duty from July 1944 to December 
1967 and died in October 1991 from non-Hodgkin's lymphoma.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1992 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

The appellant, the veteran's widow, asserted that the veteran 
was exposed to radiation while serving as a technician aboard 
the USS SNOOK (SSN-592) during the Cuban missile crisis and 
that this exposure ultimately led to his death in October 
1991 from non-Hodgkin's lymphoma.  Pursuant to 38 C.F.R. 
§ 3.311(b)(2) (1998), non-Hodgkin's lymphoma is considered a 
"radiogenic disease".  

In May 1995, the Board remanded this case for additional 
development.  If it was established that the veteran was 
exposed to radiation in service, the RO was requested to 
undertake the appropriate development as required under 
38 C.F.R. § 3.311.  

The RO received a letter, dated in August 1998, from the 
Naval Environmental Health Center Detachment, Naval Dosimetry 
Center, stating that the veteran received the following doses 
of gamma radiation in service, based upon the actual readings 
on his film badges:  

 	00.070		in 1960	at the Nuclear Power Training 
Unit,
					Idaho Falls, ID



	00.042		in 1961	onboard the USS SNOOK

	00.753		in 1962 	onboard the USS SNOOK

All exposures were whole body, and the records of the 
veteran's exposure aboard SNOOK were reported to be complete 
and showed no unusual or missing exposures.  The veteran's 
total lifetime gamma dose was 00.865 rem, which was noted to 
be approximately equivalent to the exposure received by 
members of the general public as a result of natural 
background radiation during the same time period.  

Based primarily upon this information, the RO confirmed its 
earlier denial of service connection for the cause of the 
veteran's death, apparently without first requesting an 
opinion from the Under Secretary for Benefits, as required 
under 38 C.F.R. § 3.311.  

Section 3.311 of title 38 of the Code of Federal Regulations 
provides that when it is established that a veteran was 
exposed to ionizing radiation in service and developed one of 
the listed radiogenic diseases within the requisite time 
period, the claim "will be referred to the [VA] Under 
Secretary for Benefits for further consideration in 
accordance with [the regulation]" before it is adjudicated 
by the RO.  38 C.F.R. § 3.311(b)(1)(iii).  The Under 
Secretary for Benefits must consider the question of whether 
sound scientific and medical evidence supports the claim.  
The regulation does not specify any minimum amount of 
ionizing radiation to which a veteran must have been exposed 
before the requirement of referral of the claim to the Under 
Secretary of Benefits for consideration applies.  

The Board therefore concludes that the provisions of 
38 C.F.R. § 3.311 mandate that the appellant's claim be 
forwarded to the Under Secretary for Benefits for 
consideration under the regulation, in light of the veteran's 
exposure to ionizing radiation in service and his subsequent 
development of a listed "radiogenic disease".  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to her claim and to ensure 
full compliance with the requirements of due process of law, 
the case is REMANDED to the RO for the following actions:  

1.  The appellant's claim should be 
referred to the Under Secretary of 
Benefits, as provided in 38 C.F.R. 
§ 3.311, for consideration of the issue 
of whether the veteran's death from non-
Hodgkin's lymphoma was causally related 
to his exposure to ionizing radiation 
during his active service aboard nuclear-
powered Naval vessels.  The Under 
Secretary for Benefits should seek an 
advisory medical opinion from the Under 
Secretary for Health, if deemed 
appropriate.  

2.  Following completion to the extent 
possible of the development requested in 
paragraph 1 above, the RO should again 
review the record.  If the benefit sought 
on appeal remains denied, the appellant 
and her representative should be 
furnished a supplemental statement of the 
case and given the appropriate 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  





		
	WILLIAM W. BERG
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  



